Citation Nr: 1604607	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  08-13 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a testicular disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to November 1988.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2014, the Board addressed numerous claims.  In pertinent part, the claims of service connection for a testicular disability and a left shoulder disability were remanded for further development.  Also, the Board explained that pursuant to Mays v. Brown, 5 Vet. App. 302, 306 (1993) and in light of statements made by the Veteran, there was also a claim for service connection for dental treatment purposes that should be addressed.  That claim was remanded for VHA adjudication.  

Subsequently, in a January 2015 rating decision, service connection for a left shoulder disorder was granted.  The Veteran has not disagreed with the initial rating or effective date assigned for this disability.  As the grant of service connection is considered a full grant of the benefits sought on appeal with respect to that claim, that issue is no longer before the Board.  38 U.S.C.A. § 7105(a) (West 2014); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  

In response to the December 2015 appellate brief submitted on the Veteran's behalf, and as to the claim for eligibility for dental treatment, the Board points out that in the March 2014 remand, the Board noted that service connection for a dental disorder for the purpose of obtaining VA outpatient dental treatment had been raised by the record, but had not been adjudicated by the RO.  See 38 C.F.R. § 17.161 (2015).  Throughout the appeal, the Veteran has indicated his desire for VA treatment for his dental problems at a Veterans Health Administration (VHA) clinic, in addition to VA compensation for his dental problems.  In this regard, a claim for service connection for a dental disorder on a compensable basis is also considered to be a claim for VA outpatient dental treatment.  Mays, supra.  However, effective February 29, 2012, recent clarifying amendments state that the Veterans Benefit Administration (VBA) will only adjudicate a claim for service connection for a dental disorder for treatment purposes after the VHA first determines whether a Veteran meets the basic eligibility requirements of §17.161 (2015) of this chapter and requests that VBA make a determination on certain questions.  See 38 C.F.R. § 3.381(a) (2015); 77 Fed. Reg. 4469-71 (Jan. 30, 2012).  In short, the initial determination as to eligibility for VA outpatient dental treatment is to be made by the appropriate VHA facility, not the VBA.  Therefore, the Board does not have jurisdiction over the VA outpatient dental treatment issue.  Proper procedures reflect that the claim must be referred to the RO for additional referral to the nearest VHA dental clinic for a determination of eligibility, and, in fact, review of the record reflects that the RO did refer the claim to the VAMC in Durham, North Carolina, on August 5, 2014.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's files on the "Virtual VA" system and the "Virtual Benefits Management System (VBMS)" to ensure a total review of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, and for reasons explained below, in order to comply with the legal duty to assist the Veteran, the Board finds that it must once again remand the claim for service connection for a testicular disorder for additional development action.  

As to the claim of service connection for a testicular disorder, in the March 2014 remand, additional examination and discussion were requested.  The Veteran was provided a male reproductive VA examination in November 2014.  The examiner noted that the Veteran's onset of testicular symptoms began in 1985-1986 and had increased in severity.  The examiner also summarized the relevant clinical history as provided by the Board in the remand decision, to include the previous testicular abnormality and hydroceles, but noted only erectile dysfunction when describing previous male reproductive system diagnoses.  Following examination, which included normal penis and testis evaluations with no varicocele, the examiner noted "that there is no diagnosis because there is no pathology to render a diagnosis."  The examination report did not include the requested discussion of the 2008 diagnoses of a testicular abnormality and hydroceles in the VA treatment records.  The Board's remand specifically noted that if no testicular disability or condition was diagnosed, the examiner was to address the 2008 findings.  See Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, a remand by the Board confers on the Veteran the right to compliance with the remand orders).  The Veteran's representative has also argued that the VA examination is inadequate to address this claim because of the examiner's failure to discuss the 2008 clinical findings.  See the December 2015 brief.  

The Board agrees that the March 2014 examination report is inadequate in that there was no discussion of the 2008 diagnoses of a testicular abnormality and hydroceles.  An addendum is requested below.  See 38 C.F.R. §§ 4.1, 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated VA treatment records.  

2.  Subsequently, the claims folder should be forwarded to F. M. S., Jr., M.D., who conducted the November 2014 examination for VA and furnished the diagnosis summarized above.  (If he is unavailable, the Veteran should be called in for examination by another specialist).  The examiner is asked to reconcile his conclusion that no testicular abnormality exists with the findings made in 2008.  The examiner must state whether, in his opinion, the conditions of testicular abnormality and hydroceles were present in 2008, and, if so, whether such conditions are of such nature to resolve on their own.  Also, the examiner is requested to address the Veteran's complaints of continued testicular pain since the mid-1980s.  All opinions should include rationale in the addendum report.  If an opinion sought cannot be provided without resort to speculation, it must be so noted, with explanation why the opinion cannot be provided.  

In the event that the Veteran does not report for a scheduled examination, there must be documentation in the record that the notice of the examination was sent to his last known address (and whether any notice sent was returned as undeliverable).  

A complete rationale for any opinion expressed should be included in the addendum.

3.  The AOJ should review the examination report to ensure that it is fully in compliance with the directives of this remand.  If it is deficient in any manner, the AOJ must ensure compliance.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

